****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                        IN RE KIARA LIZ V.*
                            (AC 44264)
                      Alvord, Elgo and Alexander, Js.

                                   Syllabus

The respondent father appealed to this court from the judgment of the trial
    court terminating his parental rights with respect to the minor child, K.
    The court conducted a trial on the termination of parental rights petition
    and the father was not present on the last day of trial. Counsel for the
    father requested a continuance on the basis of the father’s absence,
    which the court denied. Held:
1. This court declined to review the respondent father’s unpreserved claim
    that his right to due process was violated when the trial court denied
    his request for a continuance, as the record of his claim was inadequate
    for review under State v. Golding (213 Conn. 233); the father’s reasons
    for his failure to attend the final day of the trial were vague and unclear,
    and speculation and conjecture have no place in appellate review.
2. The trial court did not err in its determination that the termination of
    the respondent father’s parental rights was in K’s best interest, as its
    conclusion was based on its findings related to the seven statutory
    (§ 17a-112 (k)) factors, which have not been challenged in this appeal,
    including the father’s difficulty accepting and understanding his mental
    illness, his inability to comply with mental health treatment, and his
    failure to make progress in his parenting abilities; moreover, the exis-
    tence of a bond between the father and K, although relevant, was not
    dispositive of a best interest determination, and the father’s claims that
    he had been appropriate with K and that she responded to him, did not
    provide grounds to reverse the trial court’s judgment.
        Argued February 17—officially released March 30, 2021**

                             Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to the minor child, brought to the Superior
Court in the judicial district of Waterbury, Juvenile Mat-
ters, where the matter was transferred to the judicial
district of Middlesex, Child Protection Session, and
tried to the court, Crawford, J.; judgment terminating
the respondents’ parental rights, from which the respon-
dent father appealed to this court. Affirmed.
  David B. Rozwaski, assigned counsel, for the appel-
lant (respondent father).
  Carolyn A. Signorelli, assistant attorney general,
with whom, on the brief, were William Tong, attorney
general, and Evan O’Roark, assistant attorney general,
for the appellee (petitioner).
                          Opinion

   ALEXANDER, J. The respondent father, Luis V.,
appeals from the judgment of the trial court rendered
in favor of the petitioner, the Commissioner of Children
and Families (commissioner), terminating his parental
rights as to his minor child, Kiara Liz V. (Kiara), pursuant
to General Statutes § 17a-112. On appeal, the respon-
dent claims that the court (1) improperly denied his
request for a continuance and (2) erred in determining
that the termination of his parental rights was in the
best interests of Kiara. We disagree, and, accordingly,
affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our consideration of the respondent’s appeal.
Kiara was born in October, 2016, and the commissioner
took custody of her shortly thereafter. On December
5, 2017, the court found Kiara to be neglected. On June
22, 2018, the commissioner moved to terminate the
parental rights of the respondent and Kiara’s mother.1
   The court, Crawford, J., conducted a four day trial in
December, 2019.2 The court noted that the respondent’s
parental rights had been terminated with respect to
three other children on the basis of his failure to rehabil-
itate. See General Statutes § 17a-112 (j) (3) (E).3 It also
observed that there had been two prior determinations
that the Department of Children and Families (depart-
ment) had made reasonable efforts at reunification.
   The court then addressed the statutory ground of
failure to rehabilitate alleged in the petition to terminate
the respondent’s parental rights. See General Statutes
§ 17a-112 (j) (3) (E).4 It noted that the department ‘‘has
been involved with [the respondent] because of his
extensive criminal history, including gang related activi-
ties, a history of violence including accusations of being
involved in two murder charges which resulted in con-
victions for assault in the first degree, the physical and
sexual abuse of his four older children, the sale and
distribution of illegal drugs, and violation of probation.
One of the [respondent’s] daughters has a permanent
disfigurement on her hand, the result of [the respon-
dent] submerging her hand in boiling water after she
denied him sexual intercourse.’’
   The court also detailed the respondent’s mental
health issues. Prior to an evaluation that occurred in
October, 2016, ‘‘[the respondent] had been treated . . .
for schizoaffective disorder, polysubstance abuse, and
personality disorder not otherwise specified. . . . The
underlying issues included inhaling glue as a child and
abuse of [V]alium as an adult, and purchasing [X]anax
on the street. He has had at least twelve suicide
attempts, and admitted to being suicidal, self-injurious,
fire setting, and having homicidal thoughts or behaviors
and hearing voices since age seventeen.’’
for his untreated mental health issues and his unad-
dressed sexual and physical abuse of his older daugh-
ters. The respondent indicated that he was receiving
mental health treatment, but the clinician was unable
to verify his compliance with such treatment or medica-
tion. He also refused referrals for further treatment.
In January, 2016, he did resume treatment following
referrals from the department.
   On November 30, 2016, approximately one month
after Kiara’s birth, Ines Schroeder, a clinical and foren-
sic psychologist, performed a psychological examina-
tion of the respondent. Schroeder opined that the
respondent demonstrated cognitive deficits and diffi-
culty in processing information. She further noted that
his blunted mood and affect was consistent with his
prior diagnosis of schizophrenia or schizoaffective dis-
order. The respondent reported regular hallucinations
that occurred twice per day, as well as homicidal and
suicidal ideation. Schroeder indicated that, in her opin-
ion, the respondent failed to recognize safety concerns
and was unable to maintain his mental health, which
made it unlikely that he was capable of caring for Kiara.
Schroeder stated that the respondent would need to
demonstrate engagement in long-term treatment and
demonstrate mental health stability for at least one year
in order to demonstrate the ability to parent.The depart-
ment continued to arrange mental health treatment for
the respondent, but his inconsistent attendance and
sporadic compliance with his medication regimen
resulted in little progress by July 29, 2019. The respon-
dent’s failure to be compliant with the offered mental
health services prevented the department from provid-
ing him with a referral for parenting education. Ulti-
mately, the court concluded: ‘‘Many of [the respon-
dent’s] service providers worked to assist him with
addressing the issues that impede his ability to parent
[Kiara]. [Two of the providers] also identified the efforts
[the respondent] would have to make to be a parent to
[Kiara], and [the respondent] has failed to make those
efforts.’’
  The court then proceeded to the dispositional phase
and the best interests of the child analysis.5 In consider-
ing the relevant statutory factors, the court first deter-
mined that the respondent had ‘‘difficulty accepting and
understanding his mental illness. He has not complied
with treatment and failed to be consistent in order to
make progress in his ability to be a parent.’’ The court
found that the respondent never prepared a home for
Kiara and failed to change his lifestyle so that he could
gain custody of her. The court observed that the respon-
dent had not been prevented from having a meaningful
relationship with Kiara and that his inability to ‘‘get
[himself] to a place to parent [Kiara]’’ was the result of
his actions or failures to act. The court found that Kiara,
who never had been in the care and custody of the
respondent, did not recognize the respondent as her
father. The court then concluded, on the basis of clear
and convincing evidence, that termination of the
respondent’s parental rights was in the best interests
of Kiara. This appeal followed.6
                            I
   The respondent first claims that the court improperly
denied his request for a continuance. He claims that
the court’s denial of a request for a continuance on
the last day of trial prevented him from testifying and
constituted a denial of his due process rights. The peti-
tioner counters, inter alia, that the respondent failed to
preserve this claim and cannot satisfy the first prong
of State v. Golding, 213 Conn. 233, 239–40, 567 A.2d
823 (1989), as modified by In re Yasiel R., 317 Conn. 773,
781, 120 A.3d 1188 (2015). We agree with the petitioner.
  The following additional facts are necessary for our
discussion. The respondent attended the first three days
of the trial.7 At the outset of the proceedings on Decem-
ber 30, 2019, the respondent’s counsel informed the
court of the respondent’s absence. Specifically, the
respondent’s counsel stated: ‘‘Your Honor, if I may just,
briefly—address—my client’s [absence] today, that he
had—had indicated that he was not able to secure trans-
portation to court this morning. Given . . . that the
length of time this case had been pending, I—I indicated
to him I didn’t think the court would grant a continu-
ance. I—I did tell him I would, at least, raise that issue
for the court to consider, so I’m doing that right now.’’
The court confirmed on the record with the respon-
dent’s counsel that the respondent had been present
for the previous court date. The following colloquy then
occurred between the court and the parties:
  ‘‘The Court: And, so, he was aware of this date and
did he make any contact with you?
  ‘‘[The Respondent’s Counsel]: He did not. He did not.
I believe he may have made some phone calls to me
this morning, but on my way to court I don’t—
  ‘‘The Court: What do you mean you believe he may
have—
  ‘‘[The Respondent’s Counsel]: He indicated on the
phone that he tried—
  ‘‘The Court: —because did he have any contact—
 ‘‘[The Respondent’s Counsel]: —to contact me this
morning—
  ‘‘The Court: —to you?
  ‘‘[The Respondent’s Counsel]: —probably, right
before court. I had contact [with] him as well before
court. That’s when I learned of his transportation issues.
But he was aware of this court date. We had spoken
about it and I had provided him the date and, over the
holiday we had—well, he was aware, so—
  ‘‘The Court: Okay. All right. Then it appears he did
not make the necessary arrangements to be present
and may I inquire—because I believe the department
will provide transportation when necessary—did either
the [assistant attorney general] or social worker receive
any contact from [the respondent] concerning the need
for transportation to court?
  ‘‘[Assistant Attorney General]: No, Your Honor.
  ‘‘[Social Worker]: No, Your Honor.
  ‘‘The Court: Ok. All right. Sit down and we’ll proceed.’’
  Shortly thereafter, the parties rested. At no point
during the final day’s proceedings did the respondent’s
counsel make any further comments or arguments
regarding the respondent’s absence nor did the respon-
dent’s counsel file any posttrial motions requesting to
open the hearing in order to present further evidence
or testimony regarding the respondent’s absence.
   On appeal, the respondent argues, for the first time,
that ‘‘[t]he failure to grant trial counsel’s continuance
request or make alternative arrangements for the
[respondent] to be present for the last day of trial,
deprived the [respondent] of his fundamental due pro-
cess rights in trying to have a fair trial to protect his
parental rights. Accordingly, the trial court erred in
denying [the respondent’s] trial counsel’s request for a
continuance so that the [respondent] could appear and
testify and participate in the last day of trial.’’
   Although the respondent noted in his appellate brief
that his trial counsel had requested a continuance,8 he
requests review pursuant to State v. Golding, supra,
213 Conn. 233.9 ‘‘The test set forth in Golding applies
in civil as well as criminal cases.’’ (Internal quotation
marks omitted.) Gleason v. Smolinski, 319 Conn. 394,
402 n.10, 125 A.3d 920 (2015); In re Tremaine C., 117
Conn. App. 521, 528 n.9, 980 A.2d 317, cert. denied, 294
Conn. 920, 984 A.2d 69 (2009). Pursuant to the Golding
doctrine, we may review an unpreserved claim ‘‘only if
all of the following conditions are met: (1) the record
is adequate to review the alleged claim of error; (2)
the claim is of constitutional magnitude alleging the
violation of a fundamental right; (3) the alleged constitu-
tional violation . . . exists and . . . deprived the
defendant of a fair trial; and (4) if subject to harmless
error analysis, the state has failed to demonstrate harm-
lessness of the alleged constitutional violation beyond
a reasonable doubt. . . . The first two Golding require-
ments involve whether the claim is reviewable, and the
second two involve whether there was constitutional
error requiring a new trial.’’ (Citation omitted; emphasis
in original; internal quotation marks omitted.) State v.
Castro, 200 Conn. App. 450, 456–57, 238 A.3d 813, cert.
denied, 335 Conn. 983, 242 A.3d 105 (2020); see also In
re Miyuki M., 202 Conn. App. 851, 858–59,             A.3d
     (2021).
   In State v. Brunetti, 279 Conn. 39, 54, 901 A.2d 1
(2006), cert. denied, 549 U.S. 1212, 127 S. Ct. 1328, 167
L. Ed. 2d 85 (2007), our Supreme Court observed that,
‘‘unless the defendant has satisfied the first Golding
prong, that is, unless the defendant has demonstrated
that the record is adequate for appellate review, the
appellate tribunal will not consider the merits of the
defendant’s claim.’’ It further explained that ‘‘[t]he rea-
son for this requirement demands no great elaboration:
in the absence of a sufficient record, there is no way
to know whether a violation of constitutional magnitude
in fact has occurred.’’ Id., 55. More recently, in In re
Azareon Y., 309 Conn. 626, 635, 72 A.3d 1074 (2013),
our Supreme Court noted that our appellate courts ‘‘will
not address an unpreserved constitutional claim [i]f the
facts revealed by the record are insufficient, unclear or
ambiguous as to whether a constitutional violation has
occurred . . . .’’ (Internal quotation marks omitted.);
see also In re Anthony L., 194 Conn. App. 111, 114, 219
A.3d 979 (2019) (respondent bears burden of providing
sufficient record for Golding review and appellate
courts will not attempt to supplement or reconstruct
record to make factual determinations in order to
decide claim), cert. denied, 334 Conn. 914, 221 A.3d
447 (2020).
   The record in the present case contains scant details
regarding the respondent’s absence from the final day
of trial. The respondent’s attorney informed the court
that the respondent was not able to attend the court
proceedings because of a transportation issue and
acknowledged that the respondent was aware of the
trial date. Both the petitioner’s counsel and a social
worker indicated that they were not aware of any
request made by the respondent for assistance with
transportation. Additionally, we note that the trial con-
cluded on December 30, 2019, and the court issued its
memorandum of decision on August 7, 2020. In the
intervening seven months, the respondent never moved
to open the evidence with an offer of proof regarding
the reasons for his absence and the evidence he would
have presented. See, e.g., In re Lukas K., 300 Conn.
463, 473–74, 14 A.3d 990 (2011) (respondent father gave
no indication to trial court by offer of proof or otherwise
as to additional evidence he would have presented or
attempted to elicit from commissioner’s witnesses had
he been given copy of transcript and continuance to
respond to evidence).
  We are mindful that ‘‘[t[he right of a parent to raise
his or her children has been recognized as a basic consti-
tutional right.’’ (Internal quotation marks omitted.) In
re Tremaine C., supra, 117 Conn. App. 529; see also In
re Natalie S., 325 Conn. 833, 846–47, 160 A.3d 1056
(2017); In re Adrian K., 191 Conn. App. 397, 411, 215
A.3d 1271 (2019). However, just as a defendant in a
criminal trial may waive his or her constitutional rights
by a voluntary and deliberate absence from the trial, ‘‘a
respondent in a parental rights termination proceeding
may waive [his] right . . . by deliberate absence.’’ In
re Jason M., 140 Conn. App. 708, 718, 59 A.3d 902, cert.
denied, 308 Conn. 931, 64 A.3d 330, cert. denied sub
nom. Charline P. v. Connecticut Dept. of Children &
Families, 571 U.S. 1079, 134 S. Ct. 701, 187 L. Ed. 2d
564 (2013).
   Given this record, the respondent’s reason or reasons
for his failure to attend the final day of the trial are
vague and unclear. See, e.g., In re Anthony L., supra,
194 Conn. App. 119–20. We frequently have stated that
‘‘speculation and conjecture have no place in appellate
review.’’ In re Samantha S., 120 Conn. App. 755, 759,
994 A.2d 259 (2010), appeal dismissed, 300 Conn. 586,
15 A.3d 1062 (2011); see also Magsig v. Magsig, 183
Conn. App. 182, 196, 191 A.3d 1053 (2018). Given the
evidentiary lacuna regarding the respondent’s absence
from the last day of trial, there is an inadequate record
to review this appellate claim. We conclude, therefore,
that the respondent failed to satisfy the first prong of
Golding, and, we must decline to review this claim.
                            II
   The respondent next claims that the court’s finding
that termination of his parental rights was in Kiara’s
best interests was clearly erroneous.10 He argues that
the evidence at trial showed that he ‘‘was affectionate
toward his daughter, that he expressed concern for her
health and well-being by feeding her and changing her
diapers, and that he would bring clothing and gifts for
her, and although his child was not in his care and
custody, he did engage appropriately with her’’ and,
therefore, the court erred in concluding that termina-
tion of his parental rights was in Kiara’s best interests.
We disagree.
   ‘‘If the trial court determines that a statutory ground
for termination exists, then it proceeds to the disposi-
tional phase. . . . In the dispositional phase of a termi-
nation of parental rights hearing, the trial court must
determine whether it is established by clear and con-
vincing evidence that the continuation of the respon-
dent’s parental rights is not in the best interest of the
child. In arriving at this decision, the court is mandated
to consider and make written findings regarding seven
factors delineated in [§ 17a-112 (k)]. . . . The seven
factors serve simply as guidelines for the court and
are not statutory prerequisites that need to be proven
before termination can be ordered. . . . There is no
requirement that each factor be proven by clear and
convincing evidence. . . . In the dispositional phase
. . . the emphasis appropriately shifts from the con-
duct of the parent to the best interest of the child. . . .
The best interests of the child include the child’s inter-
ests in sustained growth, development, well-being, and
continuity and stability of [his or her] environment. . . .
Because a respondent’s fundamental right to parent his
or her child is at stake, [t]he statutory criteria must
be strictly complied with before termination can be
accomplished and adoption proceedings begun.’’ (Cita-
tions omitted; footnote omitted; internal quotation
marks omitted.) In re Malachi E., 188 Conn. App. 426,
434–36, 204 A.3d 810 (2019); see also In re Anaishaly
C., 190 Conn. App. 667, 689–90, 213 A.3d 12 (2019).
   This court will overturn a determination that termina-
tion of parental rights is in the best interests of a child
only if the court’s findings are clearly erroneous. See
In re Walker C., 195 Conn. App. 604, 610–11, 226 A.3d
175 (2020). ‘‘It is axiomatic that a trial court’s factual
findings are accorded great deference. . . . A finding
is clearly erroneous when either there is no evidence
in the record to support it, or the reviewing court is
left with the definite and firm conviction that a mistake
has been made. . . . [Additionally] [o]n appeal, our
function is to determine whether the trial court’s con-
clusion was factually supported and legally correct.
. . . In doing so, however, [g]reat weight is given to
the judgment of the trial court because of [the court’s]
opportunity to observe the parties and the evidence.
. . . We do not examine the record to determine
whether the trier of fact could have reached a conclu-
sion other than the one reached. . . . [Rather] every
reasonable presumption is made in favor of the trial
court’s ruling.’’ (Internal quotation marks omitted.) Id.,
612; see also In re Malachi E., supra, 188 Conn. App.
443.
   This court has observed that the existence of a bond
between a parent and a child, while relevant, is not
dispositive of a best interest determination. See In re
Anaishaly C., supra, 190 Conn. App. 693. After our
careful review of the evidence and the memorandum
of decision, we cannot conclude that the trial court’s
findings in the determination of Kiara’s best interests
were clearly erroneous. The court’s conclusion was
based on its findings related to the seven statutory
factors, which have not been challenged on appeal,
including the respondent’s difficulty accepting and
understanding his mental illness, his inability to comply
with mental health treatment, and his failure to make
progress in his parenting abilities. The facts highlighted
in the respondent’s brief, including that he has ‘‘always
been appropriate’’ with Kiara and that she ‘‘has been
responsive to him’’ do not provide grounds to reverse
the trial court. ‘‘We decline the respondent’s invitation
to place more emphasis on certain of the court’s find-
ings so that we might reach a conclusion on appeal that
differs from that of the trial court.’’ In re Malachi E.,
supra, 188 Conn. App. 446.
  The judgment is affirmed.
  In this opinion the other judges concurred.
 * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** March 30, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     Kiara’s mother did not appear at trial. The court concluded that the
Department of Children and Families had made reasonable efforts at reunifi-
cation and had proved, by clear and convincing evidence, the statutory
grounds of failure to rehabilitate pursuant to § 17a-112 (j) (3) (E) and aban-
donment pursuant to § 17a-117 (j) (3) (A). The court then determined that
it was in Kiara’s best interests to terminate her mother’s parental rights.
Kiara’s mother is not a party to the present appeal.
   2
     ‘‘A hearing on a petition to terminate parental rights consists of two
phases, adjudication and disposition. . . . If the trial court determines that
a statutory ground for termination exists, it proceeds to the dispositional
phase. In the dispositional phase, the trial court determines whether termina-
tion is in the best interest of the child. . . . In the adjudicatory phase of the
proceeding, the court must make separate determinations as to reasonable
efforts and the statutory grounds for termination. In the adjudicatory phase,
the judicial authority is limited to evidence of events preceding the filing
of the petition or the latest amendment, except where the judicial authority
must consider subsequent events as part of its determination as to the
existence of a ground for termination of parental rights. . . . In the adjudica-
tory phase, the court may rely on events occurring after the date of the
filing of the petition to terminate parental rights when considering the issue
of whether the degree of rehabilitation is sufficient to foresee that the parent
may resume a useful role in the child’s life within a reasonable time.’’
(Citation omitted; emphasis omitted; internal quotation marks omitted.) In
re Kyara H., 147 Conn. App. 855, 865, 83 A.3d 1264, cert. denied, 311 Conn.
923, 86 A.3d 468 (2014); see also In re Phoenix A., 202 Conn. App. 827,
837–38,         A.3d     (2021).
   3
     General Statutes § 17a-112 (j) (3) (E) provides: ‘‘[T]he parent of a child
under the age of seven years who is neglected, abused or uncared for,
has failed, is unable or is unwilling to achieve such degree of personal
rehabilitation as would encourage the belief that within a reasonable period
of time, considering the age and needs of the child, such parent could
assume a responsible position in the life of the child and such parent’s
parental rights of another child were previously terminated pursuant to a
petition filed by the [commissioner] . . . .’’
   4
     ‘‘During the adjudicatory phase [of a proceeding to terminate parental
rights], the trial court must determine whether one or more of the . . .
grounds for termination of parental rights set forth in § 17a-112 [(j) (3)]
exists by clear and convincing evidence. The [petitioner] . . . in petitioning
to terminate those rights, must allege and prove one or more of the statutory
grounds. . . . Subdivision (3) of § 17a-112 (j) carefully sets out . . . [the]
situations that, in the judgment of the legislature, constitute countervailing
interests sufficiently powerful to justify the termination of parental rights
in the absence of consent. . . . Because a respondent’s fundamental right
to parent his or her child is at stake, [t]he statutory criteria must be strictly
complied with before termination can be accomplished and adoption pro-
ceedings begun.’’ (Internal quotation marks omitted.) In re November H.,
202 Conn. App. 106, 116–17, 243 A.3d 839 (2020); see In re Cameron W.,
194 Conn. App. 633, 660, 221 A.3d 885 (2019), cert. denied, 334 Conn. 918,
222 A.3d 103 (2020); see also In re Gabriel C., 196 Conn. App. 333, 359, 229
A.3d 1073 (failure of parent to achieve sufficient personal rehabilitation is
one of statutory grounds on which court may terminate parental rights
pursuant to § 17a-112), cert. denied, 335 Conn. 938,          A.3d     (2020).
   5
     ‘‘If the trial court determines that a statutory ground for termination
exists, it proceeds to the dispositional phase. . . . In the dispositional phase
of a termination of parental rights hearing, the trial court must determine
whether it is established by clear and convincing evidence that the continua-
tion of the [parent’s] parental rights is not in the best interests of the child.
In arriving at that decision, the court is mandated to consider and make
written findings regarding seven factors delineated in . . . § [17a-112 (k)].’’
(Internal quotation marks omitted.) In re Phoenix A., supra, 202 Conn.
App. 838.
   6
     On December 11, 2020, the attorney for the child filed a letter with the
court, pursuant to Practice Book § 67-13, adopting the brief of the petitioner.
   7
     The termination of parental rights trial took place on the following dates:
December 9, 11, 13 and 30, 2019. On December 11, 2019, the second day of
the trial, the parties discussed with the court the possibility of taking wit-
nesses out of order. The court indicated it would consider permitting the
respondent to testify before the petitioner’s case had concluded. After con-
sulting with the respondent, the respondent’s counsel stated: ‘‘So, Your
Honor, [the respondent] would like the opportunity to hear the state’s testi-
mony, all their witnesses before getting on the stand to testify. At—at one
point, I thought we could do that but—if we had other witnesses. But, given
that his testimony is critical so . . . .’’ The court then confirmed with the
respondent’s counsel that he would not call any witnesses until the petition-
er’s case had concluded.
    8
      To the extent that the respondent contends that this issue was preserved
before the trial court, we disagree. As stated previously, his counsel
requested a continuance, which the trial court denied. We iterate that the
respondent never raised the due process claim he now presents to this
court, nor did the trial court consider it as such. Under these circumstances,
‘‘it is evident that the . . . [constitutional claim does not fit] within the
parameters of this court’s holding that it will hear a claim only if it appears
on the record that the question was distinctly raised at trial and was ruled
upon and decided by the court adversely to the appellant’s claim. In re
Candids E., 111 Conn. App. 210, 215 n.7, 958 A.2d 229 (2008).’’ (Internal
quotation marks omitted.) In re Lukas K., 120 Conn. App. 465, 471, 992
A.2d 1142 (2010), aff’d, 300 Conn. 463, 14 A.3d 990 (2011).
    9
      The respondent also asserts that we may ‘‘consider’’ plain error review,
‘‘utilize’’ our supervisory authority or consider the issue of ‘‘judicial integrity
as well as maintaining the public’s confidence in judicial proceedings in
termination of parental rights cases.’’ We decline to do so in the absence
of any analysis of why these methods of review should be employed in the
present case. See In re Omar I., 197 Conn. App. 499, 587 n.28, 231 A.3d
1196 (analysis, rather than abstract assertion, is required to avoid abandoning
issue), cert. denied, 335 Conn. 924, 233 A.3d 1091, cert. denied sub nom.
Ammar I. v. Connecticut,           U.S.     , 141 S. Ct. 956,      L. Ed. 2d
(2020); see, e.g., State v. Monahan, 125 Conn. App. 113, 124–25, 7 A.3d 404
(2010) (Appellate Court will not engage in plain error analysis on basis of
inadequate brief), cert. denied, 299 Conn. 926, 11 A.3d 152 (2011). Addition-
ally, we note that these doctrines are reserved for extraordinary circum-
stances that are not implicated by the present case. See, e.g., In re Miyuki
M., 202 Conn. App. 851, 858,         A.3d      (2021).
    10
       On appeal, the respondent does not challenge the trial court’s determina-
tion that a statutory ground, namely, the failure to rehabilitate, existed for
the termination of his parental rights.